Case 1:19-cv-O8808-AT Document 111 Filed

 

USDC SDNY

DOCUMENT
LEE M. TESSER +x ELECTRONICALLY FILED
STEVEN COHEN*° TES S ER DOC #:
STEPHEN PAUL WINKLES*

ROBERT E. BENNETT+
FRANCIS A. KIRK*

 

 

  

C OF DATE FILED: 3/1/2021
Y

Gina A. MAKOouly, LL.M.+ DANIELLE E. * NY and NJ Bar
COHEN* Al | NEY +NJ Bar
LAKIND’ x Mass. Bar
shal ° 946 MAIN STREET © Rule 1:40 Qualified Mediator

HACKENSACK, NEW JERSEY 07601

 

(201) 343-1100
FACSIMILE: (201) 343-0885
WRITER’S E-MAIL: MLAKIND@TESSERCOHEN.COM
WWW.TESSERCOHEN.COM

VIA EMAIL AND E-COURTS
February 22, 2021

Hon. Analisa Torres
United States Courthouse
500 Pearl St.

New York, NY 10007

RE: Mota Bautista et al v. Countywide Builders, Inc. et al
Index No.: 1:19-cv-08808-AT
Our File No.: 2058-01

Dear Sir or Madam:

This office represents Carben Construction with regarding to the above matter. As the Court may be
aware, Carben recently filed a Third Party Complaint against Batrume Industries. It is Carben's position
that each of the Plaintiffs was directly employed by Batruine, or some as yet unknown entity on the

subject construction projects. Unfortunately, Batrume has not appeared in this lawsuit and they have had
to be served through the New York Secretary of State.

After discussion with the parties, we are all in agreement that mediation would be premature. We had

hoped to engage Batrume in mediation in accordance with the Court's deadlines, but that now seems

unpossible. Given that Carben believes that Batrume was the employer of all Plaintiffs and denies the

existence of any joint employer relationship, Batrume is an indispensable party. We therefore jomtly

request a stay of this mediation requirement until such time as Batrume joins in this lawsuit, and/or

further discovery is exchanged between the parties. Kindly advise as to the Court's position on this matter

at your earliest convenience, and we thank the Court for its consideration.
GRANTED. The parties shall contact the mediation office to reschedule their mediation. The initial pretrial
conference scheduled for March 3, 2021, is ADJOURNED to April 6, 2021, at 10:20 a.m. By March 30, 2021,
the parties shall file their joint letter and proposed case management plan.

SO ORDERED.
Dated: March 1, 2021 : Z
New York, New York ANALISA TORRES
United States District Judge
